UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-6490


BILLY ROY BOYD,

                  Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                  Respondent - Appellee.



                                No. 12-6553


BILLY ROY BOYD,

                  Petitioner - Appellant,

          v.

BERNARD MCKIE, Warden of Kirkland Correctional Institution,

                  Respondent – Appellee,

          and

ALAN WILSON,

                  Respondent.



Appeals from the United States District Court for the District
of South Carolina, at Aiken.  Terry L. Wooten, District Judge;
Timothy M. Cain, District Judge.   (1:11-cv-02981-TLW; 1:12-cv-
00201-TLW)
Submitted:   February 28, 2013             Decided:    March 12, 2013


Before KING and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Billy Roy Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              Billy Roy Boyd, a state prisoner, seeks to appeal the

district      court’s      orders     accepting       the   recommendation        of    the

magistrate judge and dismissing his motion and his 28 U.S.C.

§ 2254 (2006) petition without prejudice.                         The orders are not

appealable      unless        a   circuit       justice      or     judge      issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability       will      not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the    merits,     a   prisoner     satisfies        this    standard     by

demonstrating        that     reasonable        jurists     would       find    that    the

district      court’s      assessment     of    the    constitutional          claims    is

debatable     or     wrong.       Slack   v.     McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Boyd has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeals.                     We dispense with oral

                                            3
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4